DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s response filed on 06/16/2022. Claims 1-6, 8-15 and 17-21 are currently presented in the instant application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney of record Eric Keller on 07/19/2022.
The application has been amended as follows:
Claim 1 has been changed as follows:
-- 1. A system comprising:
a power-over-coax direct current injector;
a coaxial connector;
a first inductor with an inductance within twenty percent of 1 microhenry and a capacitance less than a tenth of a picofarad;
a second inductor with an inductance within twenty percent of 2.2 microhenry and a capacitance less than a half of a picofarad; and
a third inductor with an inductance within twenty percent of 4.7 microhenry and a capacitance less than 2 picofarads, wherein the first inductor, the second inductor and the third inductor are connected in series between the power-over-coax direct current injector and a conductor of the coaxial connector, with the conductor of the coaxial connector connected to first inductor and the power-over-coax direct current injector connected to the third inductor, wherein the first inductor, the second inductor, and the third inductor in series collectively have an impedance greater than one kiloohm in a frequency range from twenty megahertz to one gigahertz.--

Claim 7 has been changed as follows:
Claim 7 is canceled.
(End of Amendment)

REASONS FOR ALLOWANCE
Claims 1-6, 8-15 and 17-21 are allowed over the prior art of record.


The following is an examiner’s statement of reasons for allowance: 
	The applicant’s Remarks, filed on 06/16/2022, have been carefully reviewed with update search.  Consequently, reasons for allowance of claims 1-6, 8-15 and 17-21 are set forth in according to the applicant’s remarks stated on page 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TUAN PHAM/           Primary Examiner, Art Unit 2649